Case 1:17-cv-00361-WMS-LGF Document 47 Filed 12/05/18 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

MARK K. MACRIS,

Plaintiff,

v. Civil Action No. 17-CV-361

EXPERIAN INFORMATION SOLUTIONS, INC
And SPECIALIZED LOAN SERVICING LLC,

Defendants.

 

AFFIDAVIT OF MARK K. MACRIS

Mark K. Macris being duly sworn, deposes and says:

1.

i

tua

That I am the Plaintiff in this action.
This affidavit is made in opposition to SLS’s Motion for Summary Judgment.

This affidavit incorporates and references the contents of my prior affidavit submitted in
support of my motion for summary judgment. See Dkt #41-1.

Although I was contacted many, many times, both verbally and in writing by SLS, they
never provided me with a written notice indicating that I had the right to request
verification of the alleged debt they were attempting to collect.

However, despite never receiving this written notice from them, I disputed, in writing, on
April 28, 2016, owing the debt and requested that SLS remove the derogatory trade line
that they were reporting on my credit. I attached the order of reference to this letter
showing I was removed from the foreclosure action. See Exhibit H to my affidavit sworn
to October 31, 2018; #Dkt 41-1

In response to this dispute letter, | received a May 23, 2016 letter from SLS stating that it
is unable to accept the court documents I attached to my dispute letter and that they
forwarded account information to credit reporting agencies accurately. See Exhibit J to
my affidavit sworn to October 31, 2018; #Dkt 41-1.
Case 1:17-cv-00361-WMS-LGF Document 47 Filed 12/05/18 Page 2 of 2

leo & WL.

Mark K. Macris ”
Sworn to before me this
5th day of December, 201 8.

a
Ly yy fv

Seth J. re dréws
Notary Public, State of New York
Qualifjéd in Erie County

My Commission Expires September 8, 2019

 

 
